          Case 19-00631-als7       Doc 16 Filed 07/18/19 Entered 07/18/19 23:24:50                 Desc
                                 Imaged Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                        Southern District of Iowa
In re:                                                                                 Case No. 19-00631-als
Todd Michael Graves                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0863-4          User: admin                  Page 1 of 2                   Date Rcvd: Jul 16, 2019
                              Form ID: 1318                Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 18, 2019.
db             +Todd Michael Graves,    3635 Avenue B,    Council Bluffs, IA 51501-1858
802372665      +All State-Credit Collections Services,     725 Canton Street,    Norwood, MA 02062-2679
802372666     ++BLACK HILLS ENERGY,    1102 EAST FIRST STREET,    PAPILLION NE 68046-7641
               (address filed with court: Black Hills Energy,      P.O. Box 6001,    Rapid City, SD 57709)
802372672      +CHI Health,   P.O. Box 1259,    Dept. #141529,    Oaks, PA 19456-1259
802372668      +Carsnow LLCd,   2124 W. Broadway,     Council Bluffs, IA 51501-3708
802372670      +Check N Go-United Debt Holdings,    383 Inverness Pkwy, Suite 280,     Englewood, CO 80112-5863
802372671      +Check N To Cash-Plaza Services, LLC,     110 Hammond Drive, Suite 110,    Atlanta, GA 30328-4806
802372674      +Consumer Portfolio SVS,    19500 Jamboree Road, Suite 500,    Irvine, CA 92612-2437
802372676      +Credit Management,    214 W 1st Street,    Grand Island, NE 68801-6017
802372678      +Dept of Education/Navient,    123 Justison Street, 3rd Floor,     Wilmington, DE 19801-5360
802372679      +EZ Money Check Cashing,    4723 S. 96th Street,    Omaha, NE 68127-2019
802372682      +General Service Bureau,    10303 Crown Point Avenue, Suite 210,     Omaha, NE 68134-1281
802372681       General Service Bureau,    PO Box 641579,    Omaha, NE 68164-7579
802372683      +Genesis Health Clubs,    P.O. Box 1906,    Salina, KS 67402-1906
802372684      +Georgetown Apartments,    Hunter Warfield, Inc.,    4620 Woodland Corporate Blvd,
                 Tampa, FL 33614-2415
802372687      +Great Western Bank,    P.O. Box 1317,    Longmont, CO 80502-1317
802372688      +Krisit McQuinn,    515 North 6th Street,    Council Bluffs, IA 51503-0777
802372689      +Kristi McQuinn,    515 North 6th Street,    Council Bluffs, IA 51503-0777
802372691      +Michael Fitzpatrick Law,    1905 Harney Street, Suite 501,    Omaha, NE 68102-2314
802372692      +Mid-American Title Loans,    110 Liberty Lane,    Rock Port, MO 64482-8407
802372698      +Quick Cash,   1291 Galleria Drive, Suite 170,     Henderson, NV 89014-8635
802372699      +Sprint,   8014 Bayberry Road,    Jacksonville, FL 32256-7412
802372702      +Triple A Recovery,    402 W. 3rd Street,    Grand Island, NE 68801-5943
802372704      +Velocity Investments, LLC,    P.O. Box 190,    Horsham, PA 19044-0190

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802372663      +EDI: AARGON.COM Jul 17 2019 05:18:00      AArgon Agency, Inc.,     8668 Spring Mountain Road,
                 Las Vegas, NV 89117-4132
802372662      +EDI: AARGON.COM Jul 17 2019 05:18:00      Aargon Agency,    8668 Spring Mountain Road,
                 Suite 110,   Las Vegas, NV 89117-4132
802372664      +E-mail/Text: bnc@advanceamerica.net Jul 17 2019 01:19:44        Advance America,
                 3134 Manawa Center Drive, Suite #4,    Council Bluffs, IA 51501-7690
802372667      +EDI: CAPONEAUTO.COM Jul 17 2019 05:18:00       Capital One Auto Finance,    Credit Bureau Dispute,
                 P.O. Box 259407,   Plano, TX 75025-9407
802372669      +E-mail/Text: BANKRUPTCY@CENTRISFCU.ORG Jul 17 2019 01:19:58        Centris FCU,    11825 Q Street,
                 Omaha, NE 68137-3503
802372673      +E-mail/Text: bankruptcy@consumerportfolio.com Jul 17 2019 01:19:47
                 Consumer Portfolio SVCS, Inc.,    P.O. Box 57071,    Irvine, CA 92619-7071
802372675      +E-mail/Text: CCICollectionsGlobalForms@cox.com Jul 17 2019 01:19:53        Cox Communications,
                 11505 W. Dodge Road,    Omaha, NE 68154-2536
802372677      +EDI: NAVIENTFKASMDOE.COM Jul 17 2019 05:18:00       Department of Education/Navient,
                 P.O. Box 9635,   Wilkes Barre, PA 18773-9635
802391897       E-mail/Text: bankruptcyfilings@greatsouthernbank.com Jul 17 2019 01:20:00
                 Great Southern Bank,    c/o Jason W. Raikos,    218 S. Glenstone Ave.,    Springfield, MO 65802
802372680      +EDI: CCS.COM Jul 17 2019 05:18:00      Geico Credit Collection Services,     725 Canton Street,
                 Norwood, MA 02062-2679
802372690      +EDI: CAPIO.COM Jul 17 2019 05:18:00      Law Offices of Mitchell D. Bluhm & Assoc,
                 P.O. Box 3269,   Sherman, TX 75091-3269
802372693      +EDI: MID8.COM Jul 17 2019 05:18:00      Midland Funding, LLC,     2365 Northside Drive, Suite 300,
                 San Diego, CA 92108-2709
802372695      +EDI: AGFINANCE.COM Jul 17 2019 05:18:00       One Main Financial,    P.O. Box 1010,
                 Evansville, IN 47706-1010
802372696      +E-mail/Text: jmhogle@investmentserv.com Jul 17 2019 01:19:40        Paycheck Advance,
                 3116 South 24th Street,    Omaha, NE 68108-1853
802372697      +E-mail/Text: bankruptcy@wcrimail.com Jul 17 2019 01:19:55        Payday Express,
                 2133 W. Broadway, Suite 200,    Council Bluffs, IA 51501-3742
802372700       E-mail/Text: banko@hestark.com Jul 17 2019 01:19:50       The Stark Collection Agency,
                 P.O. Box 45710,   Madison, WI 53744-5710
802372701      +E-mail/Text: banko@hestark.com Jul 17 2019 01:19:49       The Stark Collection Agency,
                 6425 Odana Road,   Madison, WI 53719-1127
802372703       EDI: USBANKARS.COM Jul 17 2019 05:18:00       U.S. Bank,   P.O. Box 5227,    Cincinnati, OH 45201
802372705      +E-mail/Text: banko@hestark.com Jul 17 2019 01:19:50       Veridian Credit Union,
                 C/o Stark Collection Agency,    6425 Odana Road,    Madison, WI 53719-1127
802372706      +EDI: RESURGENT.COM Jul 17 2019 05:18:00       Verizon Wireless,    C/o Resurgent Capital Services,
                 55 Beattie Pl, Suite 110,    Greenville, SC 29601-5115
802372707      +E-mail/Text: bankruptcyreports@wakeassoc.com Jul 17 2019 01:19:56        Wakefield & Associates,
                 830 E. Platte Avenue,    Fort Morgan, CO 80701-3601
802372708      +EDI: WFFC.COM Jul 17 2019 05:18:00      Wells Fargo Bank,    P.O. Box 5058,
                 Portland, OR 97208-5058
                                                                                                TOTAL: 22
             Case 19-00631-als7            Doc 16 Filed 07/18/19 Entered 07/18/19 23:24:50                                Desc
                                         Imaged Certificate of Notice Page 2 of 4


District/off: 0863-4                  User: admin                        Page 2 of 2                          Date Rcvd: Jul 16, 2019
                                      Form ID: 1318                      Total Noticed: 46


              ***** BYPASSED RECIPIENTS (continued) *****

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*           ++GREAT SOUTHERN BANK,    ATTN LEGAL DEPARTMENT,   218 S GLENSTONE,   SPRINGFIELD MO 65802-3103
               (address filed with court: Great Southern Bank,     c/o Jason W. Raikos,   218 S. Glenstone Ave.,
                 Springfield, MO 65802)
802391898*    ++GREAT SOUTHERN BANK,    ATTN LEGAL DEPARTMENT,   218 S GLENSTONE,   SPRINGFIELD MO 65802-3103
               (address filed with court: Great Southern Bank,     c/o Jason W. Raikos,   218 S. Glenstone Ave.,
                 Springfield, MO 65802)
802372694*     +MIdland Funding, LLC,    2365 Northside Drive, Suite 300,   San Diego, CA 92108-2709
                                                                                             TOTALS: 0, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 16, 2019 at the address(es) listed below:
              Bradford L Davis   on behalf of Debtor Todd Michael Graves bradfordldavisla@qwestoffice.net,
               cathy@hduncanlaw.com
              Charles L Smith   trustee@telpnerlaw.com, ia21@ecfcbis.com
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                            TOTAL: 3
          Case 19-00631-als7                   Doc 16 Filed 07/18/19 Entered 07/18/19 23:24:50                              Desc
                                             Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1
                       Todd Michael Graves                                         Social Security number or ITIN   xxx−xx−9872
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of Iowa

Case number:          19−00631−als7


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Todd Michael Graves


             7/16/19                                                       By the court: Judge Anita L. Shodeen
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.


                                                     For more information, see page 2




Official Form 318                                             Order of Discharge                                                  page 1
     Case 19-00631-als7          Doc 16 Filed 07/18/19 Entered 07/18/19 23:24:50               Desc
                               Imaged Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                                     page 2
